 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDof views and opinions,free from restraint or coercion,cannotbe gainsaid.However,the significant timing of the August 21announcement,together with the antiunion context in which theannouncementwasmade, furnished the employees with areasonable basis for believing that the benefits suggested bytheEmployer would be forthcoming without the aid of unionrepresentation,and clearly implied a promise of economicbenefit which interfered with their free exercise of the rightto choose a bargaining representative.?Inmy opinion,themajority decision herein departs fromwell-established Board precedent,8approved by the courts, 9delineating the area in which employers'preelection state-ments exceed the bounds of allowable free speech.The in-stant decision,by sanctioning a clearly implied promise ofgain by the Employer who possessed the power to convertprophecy into reality,makes serious inroads upon the em-ployees' statutory freedom of selection.Iwould sustain the Petitioner'sobjection and adopt theRegional Director'srecommendation that the election be setaside.?Main Fisheries Corporation, 99 NLRB 604.$Maine Fisheries Corporation,supra;MajesticMetal Specialties,Inc.,92 NLRB 1854;Lake Superior. District Power Company, supra; Schwarzenbach Huber Company, supraThe National Plastic Products Company, 78 NLRB 699.9 See N. L. R. B v. Nabors, 196 F. 2d 272, 276 (C. A. 5); N. L. R. B. v. Bailey Co., 180F. 2d 278 (C A. 6); N. L. R. B. v. La Salle Steel Co., 178 F. 2d 829 (C. A. 7)BLUE BELL,INC.andAMALGAMATED CLOTHINGWORKERSOF AMERICA,CIO. Cases Nos. 15-CA-355and15-RC-513.December 24, 1953DECISION AND ORDEROn June 18, 1953, TrialExaminer Eugene E. Dixon issuedhis Intermediate Report in this consolidated proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices,and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner further found that the Respondent had notengaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of those allegations.Thereafter,the Respondent filed exceptions to the IntermediateReport.The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the Respondent's excep-tions, and the entire record in these cases,and hereby adopts107 NLRB No. 118. BLUE BELL, INC.515the findings, conclusions, and recommendations of the TrialExaminer with the following modifications and additions.1.In agreement with the Trial Examiner, we find that theRespondent discharged 3 employees, Shirley Frederick, JewelTaylor, and Bettie Necaise and laid off for 2 weeks a fourthemployee, Willie Lee Smith, because of union activity on theirpart, in violation of Section 8 (a) (3) and (1) of the Act.With respect to Shirley Frederick the Respondent contendsthat she was legally discharged because she helped to prepareand signed a letter, addressed to the Company's vice-president,Weant, which referred to his "obvious contempt for the truth,"and three times characterized him (Weant) as aliar. This letterwas distributed to employees at the plant and elsewhere. Atthe time of her discharge, Superintendent Day told Frederickthat he could not have her "going around calling Mr. Weant aliar."This letter, dated July 20, 1951, was in reply to a letter fromthe Company to the employees, setting forth arguments againstthe Union and signed by Weant.i It was answered in a furtherletter from the Company, dated July 27, 1951, stating that theunion organizers "falsify the facts."2 The Trial Examinerfound that the preparation and signing of this letter by Frederickwas protected concerted activity within the meaning of theAct, and that, accordingly, her discharge was a violation ofSection 8 (a) (3). We agree, but in so doing we expressly limitour ruling to the specific facts of this case.We recognize that during election campaigns employeeshave the right, not only to express their own views, arguments,and opinions, but also to challenge and to comment upon thestatements and opinions of their employer. But such a rightis not unlimited. The right of employees to challenge and tocomment upon the statements and opinions of their employermust be exercised with a due regard for the proper respectwhich employees owe their employer in the interest of main-taining discipline and order. It must also be exercised withinthe limitations which decency and fairness rightly imposesupon all campaign propaganda. As this Board has previouslyobserved, an employee by engaging in concerted activity doesnot acquire a general nor an unqualified right to use disre-spectful epithets toward or concerning his employer.3 An em-ployee may be lawfully discharged because of what he says ordoes in the course of an organizing campaign, if under all thecircumstances his conduct either exceeds the bounds oflegitimate campaign propaganda or is so disrespectful of hisemployer as seriously to impair the maintenance of disciplineand order and thus render the employee unfit for furtherservice.'See appendix A2 See appendix B.3Betcher ManufacturingCo., 76 NLRB526, 527; N.P. Nelson Iron Works,Inc , 78 NLRB1270. Cf Bauschand Lomb OpticalCo.. 72 NLRB 132. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the circumstances of this case,we find thatFrederick's letter did not exceed the proper bounds of con-certed activity,as noted above.Her use of disrespectfulepithets was evoked in part by equally strong criticism of theUnion by the Employer,and occurred in the course of anexchange of letters containing charges and countercharges.Moreover,without in any way endorsing such conduct, we donotbelieve that, considered in the context of this case,Frederick'squestioning of Weant's veracity or referring tohim three times as a "liar" can be said, absent other evidence,to have so seriously impaired the maintenance of disciplineand order as to have rendered her unfit for further service.4Accordingly,we conclude that Frederick's discharge violatedSection 8(a) (3) of the Act.5WillieLee Smith was admittedly disciplined because shedistributed the Frederick letter to employees in the plant. TheRespondent's contentions relating to her are related to Fred-erick's discharge.Like the Trial Examiner,having found thatFrederick was protected for her conduct in relation to thecampaign letter,we find that Smith was protected in dis-tributing it.As we accept the Trial Examiner'scredibilityfindings,we find that she did not distribute it on company timein the plant.6Concerning Ira Jewel Taylor, the Respondent asserts that theTrial Examiner's ruling that she was discharged because ofunion activities,rather than absenteeism,"seems to be pureand simple assumption."We find no merit to this contention.Contrary to the assumption of our dissenting colleague,there isno evidence that her excused absences were irresponsible. Shewas discharged without having been criticized for the numberofher absences or warned against being absent for suchreasons as seemed sufficient to make predictable that the ab-sence would be excused,as the others had been. Like the TrialExaminer,we consider the sequence of events revealing. InMarch, Superintendent Day told Taylor she was smart for nothaving joined the Union and praised her and her work. In themiddle of September she was criticized for 1 day's drop inproduction,although she maintained the weekly average. Atthe same time,Day let Taylor know that he knew she had beengetting names and addresses for the Union.He told her thatthe union drive was over and that they might as well go backtowork. A few weeks later she was absent for 4 days becauseof a family funeral. Although Day denied that her husband hadcalled,Mrs. Taylor testified that Oliver,who did not testify,told her when she reported for work that she was dischargedbecause Day had said the funeral was only 1 day rather than4.The Trial Examiner found that disparate treatment of ab-4Cf. N L. R. B.v. Illinois Tool Works,153 F.2d 811,815 (C. A. 7)5As it is clear that the Respondent viewed the Frederick letter as a union circular, weneed not decide whether a single employee would be protected for such critical comment.See appendix B6Standard Dry Wall Products,Inc.v.N. L. R. B , 188 F. 2d 362 (C A. 3) BLUE BELL,INC.517sences and personal problems indicated' discrimination inTaylor's discharge for a trivial matter so soon after Day firstverified her union activities, and we agree. Like the TrialExaminer, we deem it immaterial that Taylor may have assuredher husband that she wanted to stop working.The Re spondent also contends that the fact that Bettie Necaisedid not disown or explain her failure to repair certain rejectswhich she had marked repaired indicates that she was notdiscriminatorily discharged. According to her credible testi-mony the rejects which she had premarked,as wasthe custom,were removed before she had a chance to repair them, a factofwhich she had complained to her supervisor before shewas called into the office concerning them. As her supervisorto whom she had already complained was in the Respondent'sofficewhen she was questioned concerning the rejects shehad marked repaired, we think it understandable that sheremained mute when confronted with her supervisor's similarsilence. She could not deny that she had premarked them; shecould have stated that it was her custom and that of other em-ployees to premark them or she could have stated she didn'tknow how they had been removed. Considering the fact that hersupervisor knew this and could, more appropriately, have re-ported it, we cannot agree without our dissenting colleague orthe Respondent that her silence signified that her discharge waswarranted rather than that she thought any attempt to justifyherself was obviously futile. In her case, too, we think that theambiguities of the situation are clarified by setting this in-cident in context. A little less than a month earlier, Day hadaccused her, a member of the organizing committee, ofthreatening the colored employees. He cautioned that he wouldfire her if he heard any more rumors like that. She was dis-charged immediately after the Union filed objections to conductaffecting the election. Like the Trial Examiner, we concludethat her discharge involved entrapment, and was discriminatory.2.Like the Trial Examiner, we find that the Respondent vi-olated Section 8 (a) (1) by solicitation, interrogations, andthreats that the plant would close if the Union came in and thatthe employees would thereby lose their jobs.3.In view of the coercive conduct engaged in by the Re-spondent prior to the election, we also find that the electionwas not an expression of the employees' free choice, and thatitdid not represent their free, untrammeled, and uncoercedwishes as to collective -bargaining representative. Accordinglywe shall set the election aside and direct that another electionbe held at such time as the Regional Director determines to beappropriate.ORDERUpon the entire record in these cases, and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the RespondentBlue 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDBell, Inc., Natchez,Mississippi,itsofficers,agents, suc-cessors,and assigns shall:1.Cease and desist from:(a) Discouragingmembership in Amalgamated ClothingWorkers of America, CIO,or any other labor organization, bydiscriminating in any manner in regard to the hire,tenure ofemployment,or any term or condition of employment,of theiremployees.(b) Interrogating their employees concerning their unionmembership and activities.(c) Threatening to close its plant if a union comes in.(d) Discriminatorily enforcing a no-solicitation rule, orother rules.(e) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self-organization,to form labor organizations,to join or assist theabove -named Union, or any other labor organization,to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities,except to the extent that suchrightmay be affected by an agreement requiring membershipina labor organization as -a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Offer to Ira Jewel Taylor, Shirley Frederick,and BettieNecaise, according to the terms and under the conditions setforth in "The Remedy" section of the Intermediate Report, im-mediate and full reinstatement to their respective former orsubstantially equivalent positions,without prejudice to theirseniority and other rights and privileges,and jointly and sever-ally make them and Willie Lee Smith whole in the said section.(b) Post at their plant in Natchez,Mississippi, copies ofthe notice attached to the Intermediate Report marked "Ap-pendix C."7 Copies of such notice,tobe furnished by theRegional Director for the Fifteenth Region, shall,after beingduly signed by the Respondents'representative,be posted bytheRespondents immediately upon receipt thereof and bemaintained by them for sixty(60) consecutive days thereafterin conspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by the Respondents to insure that the said notices arenot altered,defaced, or covered by any other material.(c) Notify the Regional Director for the Fifteenth Region inwriting within ten (10)days from the date of this Order whatsteps the Respondent has taken in compliance herewith.7 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner," the words "A Decision and Order." In the event this Order is enforcedby a decree of the United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order." BLUE BELL,INC.519IT IS FURTHER ORDERED that the election of August 1,1951,in Case No.15-RC-513 be,and it hereby is, set aside,and that a new election be conducted therein at such time asthe Regional Director determines appropriate.IT IS ALSO ORDERED that the complaint herein be, and ithereby is,dismissed in all other respects.Member Rodgers,dissenting in part:Icannot agree with the majority's conclusion that Ira JewelTaylor and Bettie Necaise were discriminatorily dischargedinviolation of the Act.In my opinion,Taylor's record of persistent absenteeism wasa proper and reasonable basis for her discharge. Within aperiod of 7 months this employee admittedly absented herselffrom work for 35 days--an average of 5 days per month, orapproximately 25 percent of the total working time.Moreover,immediately before her discharge,shewas absent withoutleave for a period of 4 days.In view of this record, and the light treatment accorded itby the majority,it is difficult to perceive any situation in whichpersistent and irresponsible absenteeism can ever be aproperbasis for discharge,once the employee becomes engaged inunion activity.With respect to Necaise,the preponderance of the evidence,inmy opinion,does not support the majority's finding of un-lawful discharge.This employee falsely marked as "repaired"items which shehad not in fact repaired. This action on her part was a clearviolation of company rules.When confronted with this evidence of her misconduct, theemployee stood mute,offering no explanation whatsoever. TheEmployer thereupon and with complete justification dischargedher.Where, as here,the Employer had proper cause for dis-charging the employee,themajority should not rely on scantevidence and repeated inference to make a finding which inessence places the Board in the position of substituting its ownuntested ideas of business management for those of the Em-ployer.Chairman Farmer took no part in the consideration of theabove Decision and Order.APPENDIX AThe first paragraphs of Weant's letter read:As you undoubtedly have already heard, the CIO Unionisclaiming it represents you and that it is your agent.We have insisted that the question as to whether this is trueor not true be put to a vote or an election by secret ballot. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Labor Board has ruled that this shall be done. So,if the Union does not back out, you will very soon have theopportunity of voting by secret ballot as to whether you door do not want this Union to come in here.The Frederickletter answered these paragraphs as follows:Iam in receipt ofyourletter of recent date addressedto all Blue Bell employees,Natchez, plant.Your obviouscontempt for the truth is indicated in the first paragraphof your letter wherein you stated that "the Company in-sisted that this issue be settled by a vote in a secretelection."The record proves that you lied in this state-ment because I was present at the hearingheld by theNationalLabor Relations Board wherein your attorneyfought hard to prevent us from having an election. We wonthat fight and we are going to win the election.The next eight paragraphs of the Weant letter asserted and re-asserted the following concerning the Union:"What they areafter is money--YOUR MONEY." Frederick replied to suchstatements by stating in her second paragraph:You deliberately misrepresented the facts again whenyou said that the Union Organizers were "around here"trying to"get your money"--we, more than 300 Blue Bellemployees,both men and women, asked through a petitionthat the union help us in our efforts to get a union set upat Blue Bell,and for your information we are willing topay a reasonable amount in union dues, which of course isnone of your business!The Weant letter continued further to analyze the claims ofthe Union,asserting, e.g.:And what do these organizers claim they can do for you?What do they say they can get for you that you do notalready have? As for wages and earnings--you are upwith, and in many cases above,the plants which are ourcompetitors in this general line of work.That is wherewe intendto keep your pay. The policyof Blue Bell hasalways been to pay its people the highest wage scale pos-sible and meet competition.The Frederickletter countered:You lied again when you said that "as for wages you areup with,and in many cases above,other plants in the gen-eral line of work." I know from personal knowledge thatthe garment plants right here in Mississippi under unioncontract pay much higher wages, in the union shops thestandards are lower, they have seniority, the workers are BLUE BELL,INC.521notmoved around from job to job without regard for theirseniority and pay rate,in the union shops under CIO con-tracts the company pays for the insurance,the unionemployees get at least 4 hours pay when they report forwork and are sent home, they also get several paid holi-days(not worked),the union employees get their griev-ances settled and most of all they don'thave to put upwith"the few" who are always runningtothe supervisors,and getting all the breaks.The remainder of the Frederick letter contained some harshstatements, as did the remainder of the Weant letter,but theportions quoted above contain the statements to which Dayobjected.APPENDIX BThis three page letter contained such statements as thefollowing:Most important of all,you will find that in its circularsthe union has not answered,nor even undertakento answer,most of the matters which we brought up. Our letterspeaks the truth and they cannot answer it.That is why ithas so outraged them. The truth is what defeats the union!The organizers know that,and that is why they havestarted spitting venom instead of sensibly discussing thefacts.And what is more, they falsify the facts. In one of theircirculars they say that we went to the hearing leading upto the election and had our attorney to try to keep youpeople from having any vote or election at all. On the con-trary, what we tried to do at the hearing was to get for allthe employees,except supervisors,the right to vote in theelection.While the arrangements for the election have beenin progress,the union has done its best to try to make itas inconvenient as possible for you people to vote. First,itwanted the election held downtown in the hopes that onlya few of you would go to the trouble of going down there andvoting.Next,itwanted the voting hours to be narrowlylimited so that many of you wouldn't have time to vote. Allof that we opposed,insisting that the election be held asnear the plant as possible and that the voting hours be asbroad as possible so as to make it just as convenient as wecould for all of you to vote.Intermediate ReportSTATEMENT OF THE CASEOn April 13,1951, Amalgamated Clothing Workers of America,CIO, herein called the Union,filedwith the National Labor Relations Board, herein called the Board, a petition in Case No 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDRC-513 for certification of representatives for the employees in a specified unit at the NatchezMississippi,plant of Blue Bell, Inc , herein called the RespondentAftera hearing on theUnion's petition the Board, on July 11, 1951, directed that an election be conducted among saidemployees to determine whether or not they desired to be represented by the Union for thepurposes of collective bargaining Pursuant thereto an election was conducted on August 1,1951, in which a majority of the voters were against the Union. i On August 6, 1951, the Unionfiledobjections to the election. On November 9, 1951, the Board's Regional Director forFifteenthRegion (New Orleans, Louisiana), issued his report on objections in which herecommended that the Board direct a hearing on the objections On December 4, 1951, theBoard issued an order directing a nearing on the issues raised by the Union's objections.Previously, on May 9, 1951, the Union had filed with the Board, unfair labor practicescharges against Respondent.Six amended charges were subsequently filed.2Upon thesecharges the General Counsel of the Board 3 by the said Regional Director issued a complaintagainst Respondent dated August 5, 1952, alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the meaning of Section 8(a) (1) and(3)and Section 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat 136,herein called the ActWith respect to the unfair labor practices, the complaint as amended alleged that Re-spondent interfered with, restrained,and coerced its employees by (a) Interrogating employeesas to their union affiliations or sympathies;(b) threatening to shut the plant down if Unioncame in;(c) circularizing,sponsoring,or permitting to be circulated petitions which were re-straining and coercive regarding union activities, (d) attempting to persuade certain employeesto discourage other employees from union membership or activities, (e) ordering employeesto vote against the Union; (f) threatening employees with loss of employment or loss of bene-fitsifUnion came in; (g) surveillance of union meetings, (h) referring to the Union as a"bunch of Communist stool pigeons", (i)promulgating discriminatory"no-solicitation" ruleand enforcing it in a discriminatory manner;(j) statements and conversations interfering withand restraining activity on the part of its employees for the purpose of collective bargainingand other mutual aid and protection,and interfering with and restraining from membershipand activities among its employees in the Union 4The complaint further alleged that Respondent discriminatorily discharged or laid off variousemployees because of their union activities5In its answer Respondent denied committing anyunfair labor practices.Simultaneously with the issuance of the complaint the Regional Director issued an orderconsolidating the hearings on the complaint and the election.Copies of the charges,complaint,order of Consolidation,andnotice ofhearmgwere duly served upon the parties Pursuant there-to a hearing was held in Natchez, Mississippi,from September 22 through 27 The GeneralCounsel and Respondent appeared by counsel and the Union by a representative All parties par-ticipated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence Counsel declined the opportunity to argue theissues orally but reserved the right to file briefs A short brief was filed by the GeneralCounsel--noneby the Respondent.Upon the entire record of the cases and from my observation of the witnesses, I make thefollowing:iThere were 484 eligible voters. 198 votes were cast for the Union, 258 against Therewas 1 void ballot, 6 were challenged.2 These charges were filed August 27, September 7 and 25 in 1951; and February 18,March 5, and August 1 in 1952.3The General Counsel and his representative at the hearing are referred to herein asthe General Counsel.4 The complaint was amended at the hearing adding the following allegation:k.Discharging Foreman Dungan in order to discourage membership in the Union5 Those named as dischargees were Ellie Murl Delaney, Shirley Frederick, Helen Pepper,Bettie Necaise, Jewel Taylor, Myrtle Wisner, Sally Turner, Euna Ratcliff, Lois Golman,and Lamar Felter. Willie Lee Smith was allegedly the laid-off employee. BLUE BELL, INC.FINDINGS OF FACTLTHE BUSINESS OF THE RESPONDENT523Respondent,Blue Bell,Inc , is and has beenduring the period material herein a corporationduly organized under and existing by virtue of the laws of the State of North Carolina, andqualified to do business in the State of Mississippi.At all times material herein, Respondent has maintained principal offices in Greensboro,North Carolina, and New York City, New York, with an office and plant at Natchez, Mississippi,where it is engaged in the manufacture of work clothingThe Respondent, in thecourseand conductof its business at Natchez,Mississippi,during theyear ending December31, 1951,which is representative of all times material herein, pur-chased raw materials,consisting principally of cotton piece goods and thread, of a value inexcess of$150,000, approximately 90 percent of which was purchased outside the State ofMississippi and shipped in interstate commerce to theNatchez,Mississippi,plant.During thesame period Respondent manufactured and sold finished products,consisting of cotton workclothes, of a value in excess of $200,000, approximately 90 percent of which were sold andshipped to customers outside the State of Mississippi Respondent admits and I find that it isengaged in commerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDAmalgamatedClothingWorkers of America, CIO,isa labor organization within themeaning ofthe Act.Ill.THE UNFAIR LABOR PRACTICESA. Sequenceof eventsEarly in 1951 the Union began a campaign to organize Respondent's employees.An initialmeeting was held on February 9 at the home of Geneva Williams, one of the employees Anorganizing committee of about 30 employees was established About 10 days later E. W.Weant, Respondent's vice president in charge of manufacturing, whose headquarters are inGreensboro, North Carolina, arrived in Natchez, Mississippi, spending 4 or 5 days there.According to his testimony the Natchez plant had not been showing a profit for years Duringthe period lust prior to his visit management had been concerned about the fact that costswere going up in Natchez and production going down Accordingly,itwas decided to visitthe plant to see what could be done to improve the situationThe testimony shows that Respondent had started production on a new civilian line in late1950 and had also taken an army contract about the same time These two operations re-quired considerable changes in machinery and procedures and resulted in a great number ofpersonnel shifts all of which had a tendency to slow production and increase costs. Never-theless, it is quite clear, I find, from the testimony of Chief Engineer L. K. Mann andWeant's own admission,that an important,if not the only reason for Weant's visit to Natchezwas the union campaignwhich hadstarted shortly beforeFrom the reluctant testimony of Plant Superintendent Hubert Day it appears that plans tocounteract the union threat were discussed at that time by top management. Accordingly,rules against visiting in the plant by employees were tightned up, individual coke and restbreaks were abolished in favor of periodic organized rest periods, and all solicitation duringwork hours prohibitedThe union campaign culminated in an election August 1, which the Union lost by a widemargin. Weant and the Respondent's president, Morris, were at Natchez shortly before andduring the election. The day before the election speeches were made by Weant and otherofficials to the employees over a loudspeaker system in the plant late in the afternoon afterwhich the employees were allowed to go home being paid for the remaining half hour of theworkdayDuring the entire period from the beginning of the union campaign until about 6 weeksafter the election the Respondent engaged in various acts alleged by the General Counsel tohave been in violation of the Act. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Interference, restraint, and coercionLate in March, Ina Lee Barrow was called into Plant Manager Rippitoe's office He toldher,"I guess you know what's going on in our plant and that if a union comes in our plantIbelieve there is going to be more hair pulling than can be taken care of. You have lots ofinfluence and you can get down there and help us out " Barrow replied, "I can't, Mr Rippi-toe " He said, "Ina Lee, you have been listening to a lot of outside talk . . if you saw abig black snake coming in the door, Ina Lee, wouldn't you try to do something about it? Iwouldmean the same " Barrow said, "Mr Rippetoe, if there was a black snake coming inthat door, these people out in the plant are big enough and old enough and some of them areugly enough to know what they want, and I couldn't do anything about it." Rippetoe asked,"and then you can't help us? " Barrow replied, "No, Mr. Rippitoe." As she walked outRippitoe said, "any time you get ready to talk to me, Ina Lee, come back "This testimony is undenied Rippitoe did not testify I credit Barrow and find that Reppi-toe's solicitation of Barrow's aid in counteracting theunion campaign constituted interferencewith the employees' rights and was a violation of Section 8 (a) (1) of the ActDuring the spring of 1951 Rippetoe called several other employees to the office and, with-in the meaning of Section 8 (a) (1) of the Act, engaged in restraining, coercive, and inter-fering conduct against them as follows:1.Rippitoe told Ola Edwards, "Ola, I am not going to ask you if you did or didn't jointhe Union," and went on to say, "If somebody told you there was a rattlesnake at your dooryou would want them to warn you, wouldn't you? " He also told her she could be of greathelp to the Company and asked her how shefelt aboutthe Company.2.EllieMurl Delaney was asked about the rumors going around the plant. She was alsoasked if she had been going to any union meetings. Learning that she was going to one thatnight, Rippitoe told her that was her privilege but that it was best to stay away.3Zella Lee Tatum was asked, "Zella, has anyone mentioned anything about the Union to you?"4Annie Murray was asked in substance what she thought the Union could do for her thatcould not be done by the Company after having been told by Rippitoe that he had heard shewas doing a "lot of talking" and asked why she had lost confidence in him.According to Charlene House's testimony, sometime in March after 6 p. m an old friend,Bonnie Smith accompanied by the latter's sister, Supervisor Sue Lyons, called on her at herhome Smith asked House if she had signed a union card and learning that she had not done so,asked House to sign a petition for the Company. House signed At this point Lyons stated thattheUnion was a good thing but that Blue Bell was paying as much as it could, that the firstthing a union would ask for was a wageincreaseaccordingly "they would just have to closethe plant down "Lyons' testimony was that she and her sister had been to town one evening and Smith hadtoldher she wanted to stop to see House, telling Lyons she would only be a minute and nottellingher what the purpose of her visit was Lyons waited quite a while in the car thenwent to the door and asked her sister if she was going to stay all night. Smith said she wasready to leave They "passed a few words" with House and left Lyons denied that hersistermade any mention of the petition to her and denies the remarks attributed to her byHouse Lyons testified that she had visited House at her home several times with her sisterOn one occasion she attended a shower at the home of House's mother. I credit House'stestimony and find that Lyons' remark about closing the plant was coerciveIfurther credit Jessie Lanehart's testimony that Lyons told her in April at Lanehart'smachine that a union might cause them to lose their jobs and close down the plant.Although denied by Plant Superintendent Day, I find that in the latter part of March IraJewel Taylor, during a discussion with Day about the discharge of Taylor's sister Delaney,was asked by Day how she stood in the Union Learning that Taylor had not signed a unioncard Day told her she was a smart girl--that he liked her and that her work was good.According to Wisner's undenied and'credited testimony Supervisor Laird asked Wisner inMarch (at her machine) what she thought about the UnionIalso find contrary to his testimony that Supervisor Roy Smith asked Lamar Felter howhe felt about the Union Respondent violated the act by the foregoing interrogation of its em-ployees6 and by its threats that the plant would close if the Union came in and that the em-ployees would thereby lose their jobs 76 Standard-Coosa- Thatcher,85 NLRB 1358;Syracuse Color Press Inc., 103 NLRB 1017.7Bryan Manufacturing Company, 94 NLRB 1331,Royal Palm Ice Company,92 NLRB 1295;Stokely Foods,Inc v. N L R B,193 F 2d 736(C A. 5). BLUE BELL, INC.525According to Lillian Dillingham's testimony,about 2 months before the election she wasat her mother's home with her sister,Supervisor Thelma Rogers,and another sister, JewelPrichard,an employee of Respondent also. During a conversation at which her mother andfather were present Rogers made the statement that if the Union came in the plant it wouldclose--that that was information Rogers had gotten from the Company's "higher ups."In her testimony Rogers denied making the statement.Rogers' denial was corroborated bythe testimony of Mr.and Mrs.R. W. Prichard,the parents in question.In view of Dillingham'sadmission on cross-examination that there was a "good deal of hard feeling" between herandRogers and, after persistent denials and evasions by Dillingham,that she might havemade the threat to a third party that she was"out to get"Rogers, I credit Rogers' testimonyas to the matter.A former mechanic,William E.Hill, Jr.,testified that shortly after the campaign started,his supervisor,Roy Smith,told him and a group of other mechanics"that the plant wouldclose if(the Union)came in, but it wouldn'tbe from the reason of the Union,they'd haveother reasons."Smith denied the statement.I credit Hill.The evidence establishes,,I find,that Respondent's tightening of its rules also included arule against solicitation during working 'tours.I also find that several of Respondent's me-chanics and carpenters took the initiative in February and March in getting various employeestosign an antiunion petition during working hours. The undenied credited testimony of theGeneral Counsel'switnesses,Lanehart,Frederick,Felter,Murray, Delaney,Dillingham,Turner,and Hill, Jr.,advert to incidents involving themselves or others in which mechanicsRutherford,Pitts,Jackson,and carpenter Reed solicited employees'signatures on an anti-union petition during working hours.Among other places the signing sometimes occurred atthe individual'smachine,sometimes they were taken to the carpenter shop, or the bins tosign, on one occasion a whole group was called behind some packing cases by Rutherfordfor that purpose.In addition,Hill,Jr.,testified that he had solicited several signatureshimself.According to Hill's further testimony at the time Smith made the statement that the plantwould close if the Union came in, a group of mechanics were discussing the petition inSmith's presence.Smith commented that it would necessary to get "a certain amount onthe petition."Day testified that he had heard a petition was being gotten up to stop the Unionand that he instructed the supervisors to have nothing to do with it;that if they saw it beingcirculated,to stop it whether it was on company time or not.In his direct testimony Smith denied any such discussion occurring.He did testify, how-ever, that mechanic Lyonel Pitts called him behind a cabinet one day, pulled the petition outof his pocket,handed it to Smith and said, "Here,look at this petition."Smith looked at it,handed it back and said,that he(Smith)"didn't have anything to do with it, it was his busi-ness."He also told Pitts "not to get any names in the plant,not to be caught in the plantgetting signatures."Smith also testified that to his knowledge he never again saw the peti-tion.On cross-examination Smith at first testified that he did not recall any incident when hesaw a group of people in the machine shop with carpenter Reed in the spring of 1951. Thenhe admitted he saw employees there with Reed several times.Asked if that was not againstthe rules he testified,"Ihave seen them back with Mr.Reed drinking coffee," and that hewould not say that was against the rules.Explaining his concept of the rules he testified that"They are free to go anywhere in the plant they please when rest period comes." AlthoughSmith was the supervisor of the mechanics,carpenters,and oilers,he testified it was nothis job to keep people out of the machine shop or to keep them from talking to carpenterReed during rest periods.Yet he testified he did not know when girls were in talking toReed whether they were on rest periods or not.Nor did he question them as to whether ornot they were on rest periods.Several employees testified undenied and credibly for the General Counsel that after therules were tightened they were criticized for and prevented from talking to other employeesduring working time, or even going to another department during lunch time.Thus it appearsand I find from Wisner's testimony that the employees were not allowed to go into anotherdepartment during lunch time;early in March,Shirley Frederick was called to Day's officeand told she would have to eliminate"visiting"on her part completely;Ira Jewel Taylortestified that in September,during her lunch period,she was talking to Carolyn Clary at thelatter'smachine while Clary was working.Day came over and asked if she had permissionto do so.Learning that she did not he told her that from then on she was to get permissionfrom both supervisors to talk to another employee working under a supervisor differentthan she.3 37593 0 - ^5 - 31 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel maintains that the mechanics and the carpenters were acting asagents for Respondent in matters pertaining to the union campaign. On his representationthat such agency would be disclosed I allowed testimony of interrogation of employees bymechanics as to the employees' union activities and other testimony of illegal conduct bymechanics if they were acting as Respondent's agents. The record does not establish suchagency. Accordingly, the instigation of the above petition cannot be attributed to Respondent.Therefore, I find no merit in the General Counsel's allegations that Respondent circularizedor sponsored the petition.But the preponderance of the evidence does show, I believe, that the Respondent knowinglyand discriminatorily permitted the circularization of the petition. The wholesale open solici-tation of signatures by the mechanics at a time when the rules had been tightened, and werebeing otherwise strictly enforced, shows a disparity of conduct on the part of Respondenttoward the union advocates interfering with the rights guaranteed its employees in the Act--Iso find.8 This disparity is all the more apparent when considered in the light of Respond-ent's action regarding its employee Willis Lee Smith which appears below.The union meeting at Williams' home on February 9 broke up about 9:30 p. m. AccordingtoWilliams' testimony, standing on the porch at that time with several of the departingguests, she saw employee Bettie Hughes drive by the house with Plant Superintendent Dayin the car. The porch was located about 25 feet from the street which made a right-angleturn at the edge of or just beyond her property. There was no street light at the point orin front of the house but the porch light was on. Williams' testimony was that Hughes wasdriving her own car with Day on the front seat beside her. Williams called Shirley Frederick'sattention to the car and occupants.9 The car proceeded past the house on the side of thestreet opposite the house and turned the corner. Ten to twenty minutes later the car droveby again by which time most of the people had left. Frederick was still there when the carcame by again.On direct examination Frederick testified only that Williams called her attention to Daydriving by the house, and that Frederick thought "there was a lady in the car" but does notknow who she was. On cross-examination she further testified that she saw Day and the caronly once and then changed her testimony to the effect that she saw the car both times itpassed. She also testified that Williams had said Day was in the car but "wanted to makesure" and asked Frederick "is it? " Then she denied that Williams had indicated any un-certainty about the matter but later admitted she was not sure of Williams reaction. Frede-rickwas unable to say whether Day was looking toward the house as the car passed. Norcould she testify that she recognized the driver of the car as a person she had ever seenbefore. iiDay denied the entire incident. i credit Day. Apart from the inherent improbability of beingable to see who was in an automobile at night on the opposite side of the driver from thepoint of observation some 30 to 40 feet away, there is such damaging conflict in the GeneralCounsel's evidence as to make it unacceptable.Nor, even though I credit Lois Golman's testimony that she saw Supervisor Harold Poin-dexter standing on the sidewalk on Main Street in Nachez at the Union Hall entrance as em-ployees came out of a union meeting one evening, do I find that such evidence establishessurveillance on the part of Respondent.Sometime during the first half of August, Supervisor Frank Dungan was called into the of-fice by Plant Manager B. R. Rippitoe who told Dungan he was not being discharged but wasadvised to resign. Rippitoe told Dungan the latter's work was good but that Respondentdid not like what was going on in the union campaign; that Dungan had been showing partialityto the union people and "it was showing up on other employees that were nonunion." Dunganresigned. I find no violation of the Act on this evidence.The General Counsel also alleges as a violation of Section 8 (a) (1) of the Act, statementsmade to the employees by management referring to the Union as a "bunch of Communistsstool pigeons." In his brief the General Counsel admits, citing Globe Wireless, Ltd., 88NLRB 1262 and Editorial "El Imparcial" Inc., 92 NLRB 1795, that the Board has held thecontrary but argues that the Board should be given a chance to review its rulings in this9Itwas only on cross-examination that she testified that she mentioned this matter toFrederick. Although not specifically saying she mentioned it the first time the car passedthe house the context of her testimony, I find, so showsii She testified that she did not know Berrie Hughes by name. BLUE BELL,INC.527regard. I find nothing in the reports to indicate that the Board has changed its view. Accord-ingly I find no violation here.C.The discrimination1.Lamar FellerFelterworked for Respondent as an oiler.Roy Smith was his supervisor.According toFelter's direct testimony he joined the Union in March.Sometime in May, about 3 monthsafter he was hired,Smith called Felter into the shop and started talking to him about theUnion. Smith said that all the mechanics were against the Union and asked Felter to takethe same position.Smith also asked how Felter "was"on the Union telling him that he hadheard that Felter was for the Union.Felter said he had not yet made up his mind. Duringthisconversation Smith gave Felter a 5-cent an hour raise explaining to him that it wasbecause his"work was going on good." Asked whether or not anything was said to him abouthiswork between this time and the election Feller testified,"Not that I remember." Hisemployment terminated sometime in August.On cross-examination Felter testified that he quit his job at Smith's request.At that timeSmith had told him his work was unsatisfactory.Smith did not explain his comment andFelter did not request an explanation.But Felter did ask Smith if the latter would give hima good recommendation which Smith said he would do.Smith testified that when he hired Felter he told him that as an oiler Felter had the oppor-tunity,if he showed an interest in his work and did a good job, to work up to the position ofmechanic.At the time Smith gave him the 5-cent raise Felter had not shown much progress,but gave him the raise because as a matter of policy raises were given to new men on thepayroll as long as Felter then had been.He also discussed Felter's work at the time and en-couraged him to do a better job. According to Smith's further testimony Felter thereafterdidnot show any progress and did a poor job. Two instances were testified to by Smith,neither identified as to time, in which he criticized Felter about his work.Finally Smith toldFelter that he had shown"practically no progress"and to advise him to quit,that if hiswork continued as it was he would never be able to progress to the position of mechanic andthat he would eventually be let out.Felter quit.Although testifying that at the time he wasgiven the raise,Felter volunteered the information that he was not for the Union. Smith de-nied any of the other comments about the Union at that time attributed to him by Felter. Hefurther testified that so far as he knew,up to the time he heard Felter testify, Felter wasagainst the Union.While the testimony of both witnesses in this matter is subject to question in some respects,Iconclude and find that the General Counsel has failed to establish by a preponderance of theevidence that Respondent had knowledge of Felter's union adherence or membership at thetime he was discharged.By Felter's own admissionhe signed the antiunion petition.Accordingto him he told Smith he had not made up his mind about the Union.Smith's testimony, whichIam inclined to credit was that Felter told him he was not for the Union.The only evidencewhich might support knowledge of his union attitude was Felter's testimony that he associatedwith prounion employees.This,without more substantial evidence of knowledge,on the partof Respondent,is insufficient to support the General Counsel's allegation of discriminationagainst Felter.2.Helen PepperPepper was a native of Great Britain having come to this country as the wife of an Ameri-can serviceman.She started working for Respondent in April 1950.During Weant's firstvisit to the plant in early 1951 she had a conversation with him in the office regarding com-ments he had made pertaining to unionism in Britain.She questioned his analysis of conditionsthere telling him what they did have was because of the unions.Pepper's work was on sew down curtains.Several other girls were also engaged in the sameoperation.Among the regular size bundles requiring this operation were bundles of largesize pants coming from Myrtle Rushing who sewed buttons on the large pants.It is clearthat Rushing had no authority regarding the distribution of these bundles to the curtain girls,that being the function of the bundle boy.According to Pepper's testimony,after the union campaign started she began to get adisproportionate number of the big bundles,many of them brought to her by Rushing or by 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bundle boy at Rushing's direction. On the day of her discharge Pepper complained toThelma Rogers, her supervisor, about the matter. Rogers told her the bundles had beencoming off another line, that she shouldn't be doing them, that it was unfair and that shewould take it up with the supervisor of the line in question. Pepper thereupon continuedworking.Later, returning to her machine after the lunch recess Pepper found another large bundle.She picked it up, took it to Rushing, and threw it down. Then Pepper saw Rushing go towardthe supervisor. Soon Rogers came to Pepper's machine, checked her out and took her toAssistant Superintendent Adams. Adams asked why she had refused work. Pepper told himshe had explained to her supervisor. Adams told her she had no right to refuse work, thatshe "hadn't been doing right" and had taken time off without notice. Thereupon she wasdischarged.On cross-examination Pepper testified that the disparity in distribution of the big bundleswas happening to "the other girls too," and that when called into the office she stated shewould not do any more of the large bundles then changed her testimony denying she madethe statement.Itappears that some months previously management had caught Pepper trying to avoiddoing some of her rejects by disattaching the tags identifying them as hers. She was warnedat that time if there was ever again any occasion to call her into the office about her workshe would be discharged. While it could be that Rushing and the bundle boy conspired againstPepper regarding the distribution of the large bundles, there is nothing to show that Respond-ent condoned such conduct or was aware of it before Pepper was called into the office aboutit.Furthermore, there is considerable doubt from Pepper's own testimony just how real thedisparity, if any was. In any event, based on the entire record about the incident, and in viewof Pepper's previous aberration and warning I find her discharge not to have been discrim-inatory within the Act but to have been for cause.3.Euna RatcliffRatcliff had worked for Respondent 2 years during the war and returned about January1951 at which time she was put on side and inseaming, a new operation to her. During thewar her work was never criticized and she had made production. She joined the Union atthe beginning of the campaign and attended the initial meeting at Williams' house. She alsobecame a member of the organizing committee and on the day of the election transportedpeople to the polling place in one of the organizers' cars.About 3 weeks before the election she was called into Day's office where, in the presenceof her supervisor, Laird, Day asked her if she knew that her unit hour had fallen. She saidthat she did, explaining "I haven't been feeling well lately. I can hold my unit hour up untila little after dinner and then it begins to fall and I can't seem to hold it up--and I have beenhaving quite a lot of machine trouble lately." Day told her they couldn't keep girls who didnot make a 60-unit hour. Ratcliff said, "I'll do my best and that's all I can do." Day repliedthat if she failed to do so he would have to let her go.On the day of the election Ratcliff obtained a month's leave of absence to have an operation.At this time she received a copy of her leave slip, which she never read. About 10 days afterstarting her leave she learned that she was pregnant and would not have the operation. Shedecided to use the remainder of her leave to rest up.Ratcliff was to have reported for duty on September 3. She had gone to Brookhaven some75 miles from Natchez to get ner niece to take care of her children intending to be back onthe 2d. Her niece not being home she waited over the 3d and called Day the morning of the4th to tell him why she hadn't come in the day before. He told her there was no need for hercoming in as they had already terminated her explaining that she hadn't gotten in touch withthe Company in any way to let them know if she was coming back or not. She protested thatshe didn't know she was supposed to do so. Day said, "You did know you were supposed to re-turn to work yesterday morning" to which Ratcliff replied, "sure did," and tried to explainthe circumstances. Day would not listen to her.Day's testimony supported by a blank copy of a leave of absence request shows that unlessa request for an extension is made prior to the termination of an employee's leave, her nameisremoved from the payroll if she fails to return to work. According to Day this policy isstrictly enforced and is automatic. The evidence reveals that on July 20, 1951, Inez Tewapplied for and received a 3-week leave expiring August 13. 'lbw had not reported back forwork as of August 27 and was terminated. Day testified credibly that the reason Tew was not BLUE BELL, INC.529terminated until August 27 was because he was absent on his vacation and did not processthe termination until he returned.On the record I could hardly hold that Respondent's action regarding Ratcliff was discrim-inatorilymotivated.While the 2-week difference on the timing of the 2 terminations gaverise to a suspicion of disparity,Day's explanation is plausible.Furthermore,there is nothingto show that Tew would have been permitted to resume work had she appeared after her leavehad expired but prior to August 27. Nor is there any reason to believe that Respondent wouldhave taken any overt action for several days after September 3 regarding Ratcliff had she notpointed up the issue by her call to Day on September 4.4.Lois GolmanGolman worked several times for Respondent since 1941 quitting each time.Her last con-t}nuous employment dated from July 1950 at which time she was on a back-sergmg operation.She joined the Union and was on the organizing committee.About a month before the electionshe passed out union literature in front of the plant before and after work and during thelunch hour.Rogers passed by her on one of these occasions but made no comment.According to her testimony,before her last period of employment Golman had never beencalled to the office,discharged,or criticized about her work.After February 1951,Golmanbegan having an unusual amount of machine trouble.Before the Union came in Golman hadhad trouble making production but had no complaints about it On about April 1, however,she was called in Day's office and told in the presence of Rogers,her supervisor,that shewas not making a 60-unit hour and that Respondent would not keep girls who did not makeproduction.She was also told that she would be given a week to attain production.Golmandid not mention machine trouble to Day at that time.Although she continued to have machinetrouble she did not thereafter mention it to her supervisor.Golman was 1 of 2 back sergers on her line. The other was also called in Day's officeabout her production at the time Golman was According to Golman the other serger's pro-duction was at best no higher than hersInMay,Golman was again called into the office and warned that she had to get her produc-tion up. She made no comment nor did she complain about machine trouble.About a weekbefore she was discharged she was again called in to the office--this time by Adams. Park-hurst, who was now her supervisor,was there too. Adams commented that she had not beenmaking standard," that he knew she could because she had done so in years past. Golmanpointed out that the production standard was less those days.Adams asked what her pro-duction was currently.She replied that it was 311 bundles.'2 According to her testimonythatwas exactly 60 units or standard.Adams reminded her of her previous warnings andtold her he would give her another week to make production She told Adams she was havinga lot of machine trouble and had to wait for thread- -which was unusualGolman did not remember if she had machine trouble or not that week.In any event herproduction for the week was below 60. On August 30 Golman was called to the office. ThereDay told her her grace period was up, that she had not "made it,"to punch out and wait forher time.Golman refused to punch out but received her time.Golman could not recall ifher serging mate Hazel Plunkett was still working at that time or not.Powell testified credibly that Golman at the time of her discharge was the lowest of 9sergers except for a learner who had been hired 10 weeks before and 1 other who was outat the time and never returned to work. Except for these 2 Golman had been lower than theothers for approximately 4 months.Furthermore,during the last 4 weeks of her employmentshe had 25 minutes of machine trouble all of which occurred on the first day of the 4-weekperiod.From Powell's cross-examination it appears that Plunkett was the employee referred toinhis direct examination who was below Golman in production.The week ending August 19was the last time Plunkett worked. Although the circumstances of Golman's employment,union activity,and discharge raises a suspicion of illegal discrimination against her byRespondent,Ido not believe that the General Counsel's allegation regarding her has beenestablished by necessary preponderance of the evidence.iiA 60-unit hour was standard or as it is sometimes referred to herein"production "i2 From its context I find this to have been her production for the particular day involvedThe record shows,and I find,that production was computed and considered on the basis ofweekly averages. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsidering Golman's previous employment record and the fact that she had always beena submarginal operator and particularly in view of the warnings (which started long beforeGolman passed out union literature at the plant) and the length of time she was given toachieve production I find her discharge to have been for cause and not discriminatory.5. Sally TurnerTurner had worked continuously for Respondent from 1945 to the time she was discharged.She had also worked for Respondent prior to 1945. She testified as follows:Prior to joining the Union in 1951 she had never been criticized about her production.Although she was not a speedy, high-unit operator she had made production on her operationsexcept on the army contract upon which the company wanted perfect work. She, along withthe 6 or 7 other side and inseamers on the army contract, complained to Weant and topmanagement about the rate on their work. Mann told them they would be given 10 units untilmanagement was able to make studies on the operation which the employees agreed wasfair.As a result of the survey the standard was set at 1/4 of a bundle less but the operatorswere required to do their own ripping which they had not been required to do previous tothe study. They were also told that management was now satisfied that they could makeproduction.Along in March, Turner began having trouble with her machine skipping stitches. Thiscontinued to the day she was discharged. In April the army side and inseamers were calledin by Mann and told if they did not gain speed it would be necessary to replace them. 13 Turnercomplained that her machine was not as fast as it should be and was told it would be checked.On one occasion the last part of April, Day and Powell were at her machine which was makingunusual noise. Turner called it to their attention. One of them commented, "Well, it doesmake a racket," but nothing was done about it. She asked mechanic Rutherford to fix it. Helistened to it and said "Well, if it gets any worse, let me know." and walked off.Ten days before her discharge she was again called in the office. Day asked, "Sally, whyaren't you getting production? " She replied, "Well, Mr. Day, I just don't know. I just can'tseem to get it. My machine sews bad and those bundles are bad." Day said, "Well, I wantyou to get production." She said, "Well, Mr. Day, you don't want me to get it any worse thanIwant to get it." He asked, "Sally, do you really want to get it? " She told him she did. Thenhe said, "If you want to, you can; I will give you two weeks to get production and if you don'thave it in those two weeks I'll have to let you go."Turner had worked with her supervisor, Parkhurst, in the 40's as a fellow operator--afriendly relationship existing between the two at that time. However, according to Turner,as of March or April 1951 this relationship had changed. Parkhurst then "nagged" Turner"a lot." As an example of Parkhurst's antagonistic attitude toward Turner the latter testi-fied about a conversation between the two relating to a mix-up of bundles on the part of someother employees. Turner made a critical remark about them to Parkhurst. The latter com-mented, "Sally, nobody is perfect." Turner said, "Yes, I am." Parkhurst retorted, "You areeither ignorant or conceited" and walked off.Turner was discharged on May 4. The day before she was discharged she lacked on bundleof production. On May 4, sometime before the afternoon break, Day took Parkhurst into theoffice.They were there a "good while" during which the break period started. Turner wasjust starting for a coke when she met Parkhurst who told her Day wanted to see her. Daytold her, "Sally, I am sorry, but we are going to have to discharge you." Parkhurst appar-ently was present at the time. Day told Turner her unit hour was lower than anyone else's.She denied it. Day insisted. Turner claimed she had had machine trouble all day a day ortwo previously and also that she had been getting bad bundles saying that Parkhurst "can tellyou how bad the bundles were." Parkhurst said, "I sewed them, Sally. I could sew them.Turner said, "Yes, by stretching them and pulling them and taking your time you could sewthem." Parkhurst retorted, "You could sew them; I sewed them."At this point apparently Parkhurst left. Turner then complained that Parkhurst was pickingon her claiming that she did not treat Turner like she used to and that Parkhurst did not seemtowant to get along with her alluding to the fact that "she even called me ignorant one day."Day denied that it was so and said that he frankly did not think Turner was trying.13 Turner also testified on cross-examination that previous to this time they had been toldthe same thing by Day. BLUE BELL,INC.5 31There is little conflict between Turner's and Respondent's testimony about her discharge.The only essential difference is Day's testimony that the employees were given a 6-weektrial period with the understanding that the one who showed the least progress at the end ofthat time would be displaced.Although testifying that she did not remember such an arrange-ment Turner did not deny it. I credit Day's testimony in this respect.I also find that at thetime of her discharge Turner had shown the least progress of the group in question.As in the case of Golman,although the record raises a suspicion that Respondent mayhave been motivated by antiunion considerations in its discharge of Turner,I conclude andfind that the allegation has not been established by a preponderance of the evidence.AlthoughTurner's record as an employee had been better than Golman's she had equal and amplewarnings and opportunity with the other employees to have avoided her discharge. Consideringthese repeated warnings and her failure to respond,the circumstances of her discharge wouldseem to belie a discriminatory or arbitrary motive on Respondent's part. Any inference thatRespondent'spurpose was to establish a pretext for Turner's discharge by such treatmentparticularly when control of the factors were left in Turner's hands is too tenuous to accept.6.Myrtle WisnerWisner started with the Company in 1949 as an inseamer.She was in the group of armyinseamers warned about their production by management in late February or early Marchwhich resulted in the discharge of Turner.She ultimately attained production on that opera-tion.Wisner testified,by the aid of leading questions,that Day told them that he understoodthe side and inseamers"were all on the wrong side of the fence."Whether Day made thisstatement in the office or not Wisner could not say nor did she testify when the statementwas made.Icredit Day's denial that he made the statement.According to her testimony shehad never been criticized about her production prior to February 1951.Wisner joined the Union about the middle of February. At the plant she associated with theprounion group.During late June or early July she had a union meeting at her residence. For3 days before the election she ate at the union canteen which was visible from the companycafeteria.Sometime in March at her machine,according to Wisner's previously creditedtestimony,her supervisor,Laird,commented,"Iunderstand there is a lot of union talkgoing around.What do you think about it? " Wisner replied that if it would do any good shehoped they would get it. Laird answered,"So do I."The first part of August,Wisner was put on a folder operation.Immediately her productiondeclined,due, according to Wisner,to the trouble she began having with her machine. Twodifficulties developed with her work on the folder--a great deal of pleating occurred and shehad troublemaintaining proper width margins in the seams.This she attributed to theimproper functioning of hermachine of which she complained continually to Laird, themechanics,and management.Laird would try the machine,sew very slowly,not do as wellas Wisner,and then tell Wisner she could find nothing wrong with the machine.On cross-examination Wisner admitted that Rogers also had tried her machine but deniesthatRogers did "fine" testifying that Rogers had to "rip up too."Wisner at first testifiedon cross-examination that she had no recollection of asking any other operator to try hermachine then emphatically denied that Winnie Bell Hall had done so at her request. Shefurther testified that she had tried sewing on a spare machine with a folder attachment andhad completed a bundle in about an hour which she described as standard.This was con-tradicted by Mann's uncontroverted and credited testimony that 42 minutes would have beenstandard for a bundle.Two weeks after starting on the folder she was called into the office by Day and Mann andtold that she was not making satisfactory progress,that she would have to make productionor be discharged.According to her Mann at this time asked her to get into some other kindof work suggesting,perhaps,clerical work. Wisner complained to Day at this time about hermachine.Day asked Laird about the machine.Laird replied that it sewed perfectly.On October 5, Laird called Wisner to her desk and asked her if she would rather quit thanbe fired. Wisner refused to resign although Laird made several requests of her to do so.Thereupon Wisner was discharged.Wisner had been a reporter on the plant newspaper from November 1949 until two issuesafter she joined the Union.Then Personnel Officer Oliver took her off telling her she wantedto give others a chance to write.According to Wisner in 1949 the Company allowed employees21.to 3 months to make production.She also testified she had always made production on 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDevery operation she had ever been on but the folder and that 32 months after she was hiredhad sewn samples.Mann's direct testimony was that the folder operation was introduced in late 1950 or early1951 and had been under study, with other operations, from the time it was started. Itinvolved a large number of operators most of whom were low on production. During the latterpart of the summer he and the local plant engineer had spent most of their time on the studyestimating the period as covering at least 2 or 3 months. The conclusion they reached wasthat the operators were not trying. The conditions were right and the values were right.During time studies of an hour's duration the operators would run above standard, yet bythe end of the day they would have fallen below. In all, a total of 7 or 8 operators includingWisner were terminated according to Mann. This had a stimulating effect on the others sothat gradual increase in efficiency occurred. At the time of the hearing the operation aver-aged above a 70-umt hour for trained operators.After the army contract was completed In June, Wisner was put on the folder operation.She got to about 2/3 of standard and "tended to level off and stay at that level." From herprevious experience and "from all the factors surrounding Mrs. Wisner" it was felt thatshe should make standard. Wisner's performance was compared with that of 2 other opera-tors,Marjorie Henn and Maudie Beasley, who started on the folder at the time she did. Forthe 13 weeks she was on the operation, according to Mann's explanation of a chart offeredby Respondent, Wisner was below the others in progress and absolute performance. That herproduction "tended to level off" is refuted by the chart. If anything, that conclusion wouldbemore applicable to Beasley's record than Wisner's.14 Mann admitted that Wisner hadbeen an above-production operator until she was put on the folder which was the first weekinJuly.He also admitted that Respondent tries to keep good operators--that operatorsbelow 60 were unacceptable "depending on the circumstances" and that at the time Wisnerwas discharged 21 of the folder operators were below 60. Of these, 3 had just been trans-ferred to the operation that week and 9 "had been fired within the ... three months" pre-ceding the hearing. Mann denied telling Wisner she ought to find other workDay's testimony generally corroborated Mann's. He further testified that he discussedWisner's production with her individually at least 3 times warning her that she would haveto improve or be let out. Day admitted good operators have been difficult to get "at times"and that in 1951 Respondent was putting people on as fast as they could train them. Hefurther admitted that it was preferable to have a person who had been employed a year, if herwork was satisfactory, to taking on a new person they knew nothing about. He also admittedthat no matter how experienced employees may be they occasionally fall below standard,apparently in explanantion of the "circumstances" referred to by Mann which would accountfor keeping below-standard operators it appears from Powell's testimony that of 6 operatorswho were lower than Wisner at the time of her discharge all were new employees with totalemployment ranging from 11 to 21 weeks, the latter employee having been transferred fromthe army operation to the folderoperation.Of these, 1 was still employed, 4 quit, and only 1was terminated.Both Rogers and Laird testified that they tried Wisner's machine and found nothing wrongwith it. According to Rogers, she had operated that type of folder attachment for about ayear being the first one in the Natchez plant to do so. Laird, on the other hand, had neveroperated a folder on a full-time basis but had learned the operation as a part of her super-visory duties.Laird testified without denial and credibly that she had worked with Wisner numeroustimes trying to help her improve and progress. Two weeks before Wisner's dischargeLaird urged her to improve in performance and told her that Respondent "wouldn't be abletokeep her unless she did show a great improvement, because her unit hour was so low,and she said she would try."Winnie Bell Hall testified that Wisner had asked her several times to try Wisner's ma-chine. Finally she tried it sewing 5 or 6 garments. Hall told Wisner, "Myrtle, just to tellyou the truth, it sews pretty good to me." Wisner shrugged, "Well, I guess its just me "The head mechanic, Roy Smith, testified that the mechanic or Wisner's line asked him2 or 3 times to help on Wisner's machine. He would make minor adjustments fixing it to the14Itappears from Beasley's testimony that she was terminated June 27, 1952, for un-satisfactory progressBeasley also had joined the Union and was a member of the orga-nizing committee. According to her testimony it was not unusual for girls to be terminatedfor unsatisfactory progress prior to February 1951 BLUE BELL, INC.533best of his ability.Neither he nor the other mechanics could satisfy Wisner.Smith dentedin effect sabotaging Wisner'smachine. 15Rogers,Smith,and Hall all testified that the pleating and margin trouble Wisner washaving was the fault of the operator and not the machine attributing the trouble to improperfeeding of the material.Concluding Findings as to WisnerAs with the cases of Golman and Turner there is an inescapable undercurrent of suspicionthatRespondent'spurpose and motivation was to eliminate Wisner, not because of herfailure to make production or progress but because of her union activity.Here again, how-ever, I feel the General Counsel has failed to support his allegation regarding Wisner by apreponderance of the evidence.There is no doubt that Wisner's production on the folder was below standard.The weightof the evidence,Ifind, supports the conclusion that Wisner's difficulties were not causedby the machine but were largely the result of her own limitations.Withrespect to the con-flictbetween the testimony of Wisner and that of Laird, Rogers and Winnie Bell Hall as totheirsewing on her machine and the results they got, I credit the latter. In the face ofWisner's testimony that she could not recall having asked any fellow employee to try hermachine, her emphatic denial of having so asked Hall did not ring true. Moreover, hertestimony that the supervisors in trying her machine could produce a faulty job yet blandlytell her there was nothing wrong with the machine and by implication the faulty work they hadjust produced seems incredible on its face. Moreover, on the basis of her own testimony, itwould appear that when Wisner tried another machine her production thereon was only about5 percent better than the production she had reached at the time of her discharge. Mann'stestimony that 6 or 7 other low-folder operators were also terminated,although not detailed,stands uncontroverted in the record.So does his testimony that as of the time of the hearingtrained operators were averaging above 70 and that the upward trend began with the termi-nations.As to comparison of the records of Beasley and Wisner I have this comment: Beasley wasalso a union member and, unlike Wisner, was a member of the organizing committee. Ninemonths after Wisner's discharge Beasley was also discharged for failure to make produc-tion.Wisnerwas given repeated warnings and over 3 months to make production. Therecord does not establish that her discharge was discriminatory.7.Ellie Myrl DelaneyDelaney had worked for Respondent since about 1949.She was on the union organizingcommittee.Her conversation with Rippetoe has already been set forth.According to hertestimony, on Friday afternoon, March 10, just before quitting time she had asked Laird,who was not her supervisor but who supervised the line next to the one she worked on, ifshe could come in to work next day--Laird told her she could if she wanted to. However, thenext day her child was in so she called Laird explaining why she couldn't come in. Lairdtoldher it was all right. The following Friday she again asked to be allowed to work thistime making the request to her supervisor,Rogers,just before quitting time.Rogers, whowas at her desk writing,gave her assent without looking up. That evening Delaney askedher brother to tell her sister,Jewel Taylor,to come by the next morning to pick her up.Taylornever came by so Delaney did not go to work.The following Monday when she went to punch in Day stopped Delaney at the clock and tookher to the office telling her it would do no good for her to check in. In the office Day toldher he was going to let her go for not coming in toworkSaturday. He also reminded herwhen she had come back to work at the plant she had begged him to let her come back.Delaney tried to explain to him. He would not listen but left her in Personnel Officer Oliver'soffice for her time. There Delaney told Oliver that she thought Day was discharging herbecause she was on the union committee.Oliver thereupon left the office and returned withDay. Day took Delaney back into his office and told her "not to try to scare hum about theunion." Delaney got her time and left.15 The General Counsel's witness, William E. Hill, Jr., testified that, although the Company'spolicy was to keep repair costs as low as possible, it was their purpose to fix machines to thebest of their ability; that no instructions were issued to do improper work. Their objectwas to fix machines so they would stay fixed 5 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination Delaney testified that the first Saturday she failed to come in shecalled Oliver about it who said it was all right. She also testified that on the second Friday,mechanic Roy Smith was working on her machine 15 or 20 minutes before quitting time andasked if she were going to work the next day. She replied that if she were she would useanothermachine.She also testified at first that she had already spoken to Rogers aboutworking. Later she changed her testimony saying she had not yet spoken to Rogers at thattime. She further testified on cross-examination that her ride having failed to materialize,she called Oliver again and that explanation was accepted. She also admitted that Day hadtold her it wasn't true that Taylor was to have picked her up; that Taylor had told him sheknew nothing about it and that on the contrary Delaney was supposed tohavepicked upTaylor.Taylor's testimony about the matter was that the brother had never conveyed Delaney'srequest about picking her up that morning, that she waited for Delaney to pick her up,having driven with her all that week, 16 but finally took her own car and was almost late towork as a result. At work Rogers asked Taylor why she had not picked up Delaney. Taylorsaid she did not know she was supposed to.Taylor further testified that the following Monday she talked to Day about the matterasking him why he discharged Delaney. Day told her it was becauseDelaneyfailed to comein the two Saturdays. Taylor explained why Delaney had not come in. Day then said that itwas not only the failures to come in, but that he was going to discharge her anyway, that shewas not showing any progress in her work and "that she was apparently asking for trouble"that she had been signing girls for the union "had threatened to burn houses down" and hadtold other employees that if she were they "she wouldn't work but 40 hours a week."On direct examination Roy Smith testified that during the last half hour on Friday the 17thhe was working on Delaneys' machine. About 5 minutes before quitting time he asked her ifshe would be in to work the next day so as to know if he should finish it that night. Delaneyreplied,"No, I won't be here. I work here five days a week and that's enough for anyone."Later he told Day he had not finished Delaney's machine but would do so in the morning.Day said he thought Delaney was supposed to be in to work the next day. Smith told Day whatDelaney had said about not coming in. On cross-examination Smith testified he did notrecall nor did he think that Delaney had said that she would not be in the next day if she didnot have a machine to sew on.Respondent's credible evidence shows that Saturday work was for the purpose of makingup on operations that had lagged so that the subsequent operations would be sufficientlysupplied with a flow of work to avoid layoffs during the ensuing week and provide a smoothflow of production.Rogers testified that she had requested Delaney to work on both the Saturdays in questions.The first Saturday, Oliver had informed her that Delaney had called about car trouble. Thefollowing Friday, assured that Delaney wanted to work, Rogers admonished her to be sureto come in. The next day about 8:30 Oliver informed her that Delaney had called saying thatTaylor was supposed to have picked her up but did not do so. After speaking to Taylor aboutitRogers reported to Day.Whether or not Delaney made the flat assertion about not coming in attributed to her bySmith, and whether or not she asked or was asked to work on the two Saturdays in question,Ibelieve the record supports the Respondent's position that her discharge was for cause andnot discriminatory as alleged by the General Counsel. I so find. Smith may have misunder-stood the tenor of Delaney's remark or he may have deliberately misrepresented it to Day.Inany event it seems to me that in piecing together on that Saturday morning the wholestory as it was revealed by Smith, Rogers, Oliver, and Taylor, Day was justified in assumingthat Delaney had deliberately and even untruthfully taken advantage of the Company regard-ing her rights as an employee. 1716Delaney testified that normally both she and her sister drove to work in their own cars.There is no indication in Delaney's testimony that she had driven her sister to work theprevious week in any event, it appears from Taylor's testimony that she and Delaney drovehome from work together on the 17th.17 Inspiteof crediting Taylor's testimony as to her conversation with Day about hersister's discharge I reach this conclusionWhile Delaney's union activity may have beeninDay'smind when he discharged her, from the record and the tenor of Day's remarkstoTaylor I do not believe that it was the major motive for Day's action. I conclude, there-fore, that absent any union connection, Day would nevertheless have discharged Delaney BLUE BELL, INC.5358. Shirley FrederickSometime in July the Respondent sent a 5-page campaign letter signed by its Vice-Presi-dentWeant to all its employees setting forth arguments against the Union. The union ad-herents drafted a reply to this letter. It was addressed to Weant and signed by ShirleyFrederick who volunteered to sign it. The letter was mimeographed and designated copies toall employees and to the Board. A typed copy was mailed to Weant.Each of the major paragraphs of the letter was directed to points covered in Weant'sletter.Paragraph 1 commented in part, "Your obvious contempt for the truth is indicatedin the first paragraph of your letter wherein you stated ...," etc. The second paragraphstarts,"You deliberatelymisrepresented the facts again when you said ...." The thirdparagraph begins, "You lied again when you said...." The fourth paragraph reads asfollows:We know that you take a lot of pride in running sweat shops.You gloat that you don'thave a union in your 23 shops.WHAT YOU FAILED TO SAY IS THAT YOU ARE RAKINGIN THE PROFITS ON OUR SWEAT AND HARD WORK AND PAYING US ONLY WHATTHE LAW FORCES YOU TO PAY.On July 23, 2 or 3 days after the letter was sent, Frederick was called into Day's office.Her testimony was as follows:The first thing he said, "You are fired," and I asked him why, and he said, "Fordisrespect to my office and Mr. Weant," and I told him Ididn't think Mr. Weant hadtoomuch respect for me to send me all that propaganda, and by that time I think Mr.Mann stepped in and said, "Surely, I guess you know Blue Bell could sue you for this."And I looked back at Mr. Day then, poor little me, and said, "Give me my time." Ididn't have anything else to say.Mann testified that Day asked Frederick if she wrote the letter and signed it. Frederickreplied that she did saying, "I called him a liar because he is a liar." Day testified thatFrederick had said, "He told lies in his letter, I answered it." In Mann's words Frederickwas discharged because "Mrs. Frederick had written a letter that showed extreme dis-respect for my boss. We felt that it would interfere and disrupt normal discipline within theplant, that we could not afford to let breaches of discipline like that go unnoticed. We dis-charged her for extreme disrespect to Mr. Weant." The General Counsel contends thatFrederick's discharge was discriminatory within the meaning of the Act. No authority iscited by either side to support its position.Although I have been unable to find a case directly in point, an analysis of the casesbearing on the issue convinces me that Frederick's discharge interfered with rights guaran-teed employees in Section 7 of the Act and violated Section 8 (a) (3) thereof.There is no contention that the letter was libelous or otherwise tainted by illegability. Theletterwas not a gratuitous act of the Union but a campaign missive made in direct andspecific reply to campaign arguments made by Respondent. It involves no conduct directlyconnected with the course of employment or the performance of duties. 18 Although blunt andforceful it is strictly and obviously a campaign document and essentially no more intem-perate than arguments advanced against the Union by Respondent. 19Ibelieve the situation here is analogous to the situation involving the relationship of aunion and an employer in bargaining negotiations. The Board has said in Butcher Mfg.Corp., 76 NLRB 526, "A frank, and not always complimentary, exchange of views must beexpected and permitted the negotiators if collective bargaining is to be natural rather thanstilted.The negotiators must be free not only to put forth demands and counterdemands, butalso to debate and challenge the statements of one another without censorship, even if, in thecourse of debate, the veracity of one of the participants occasionally is brought into question."18I fail to see how, as contended by Respondent, discipline in the plant would be affected.Respondent offered no evidence to support its conclusion19In this connection the credited evidence is that Maudie Beasley had reported to theUnion that Mann had told her the Union "didn't do a thing but tell lies." Beasley so testi-fiedWhen examined by Respondent's counsel about the matter Mann testified he did notrecallmaking such a statement to Beasley but was quick to volunteer the assertion, "Butthe Union does tell lies." I credit Beasley 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, in the words of the Board in Electronic Equipment Company, Inc., 94 NLRB62, I conclude that the letter in question involves "no more than a somewhat unrestrainedvariety of what is usually accepted as campaign propaganda," and as such was within theproper bounds of concerted activity protected by Section 7 of the Act. 20 It follows thatFrederick's discharge was discriminatory within the meaning of the Act.9.Willie Lee SmithAccording to Respondent's evidence Willie Lee Smith was laid off for a 2-week period asa disciplinary measure for distributing copies of the Frederick letter during working hoursand outside of working hours. Not only the distribution of the letter itself, but the contents areascribed as reasons for Respondent's action.Smith testified that on the day of her layoff, July 23, she had been passing out copies of theFrederick letter from about 6:30 a. m. to about 6:50 a. m. Realizing that "they" had beenwatching her activity she went to her machine a few minutes before 7 to make sure that "Iwas going to be at my machine and ready to go to work when 7:00 o'clock whistle blew, whichIwas." A couple of minutes after the whistle blew Day came over and said, "Willie, Iunderstand you are handing out some letters." Smith admitted it. Day said, "You knowthat'sagainst the rules" and took her over to show her the rules. About 55 minutes laterSmith was called to Day's office. There Day told her, "Willie, you know as well as I do thisisagainst the rules, I can terminate you on this. Right now I am just going to give you adischarge for two weeks." Smith asked Day if he saw her handing out the letters. He toldher no. She then asked who told him. He replied that the supervisors had observed her.Smith testified that at no time did she pass out the letter on work time.Day testified that about 10 minutes before work commenced "the operator" came to himand told him that Smith was passing out some kind of literature in the plant. About that timea supervisor also gave him the same information. Day then spotted Frederick "all the wayacross the house from where she worked." He "kind of kept an eye on her," but "didn'tsee her pass out any" himself.After the horn sounded at 7 o'clock Day went to his office. In about 5 minutes an operatorcame in and told him Smith had given Mae Belle Prichard "some kind of circular" Dayasked if it had occurred after the horn had sounded the starting time and was told it had.The name of that operator was Frances Scott. She testified that about 5 or 6 minutes afterwork started she saw Smith, standing at her machine facing the machine behind her, take afolded piece of paper out of her pocket and hand it to the girl at the other machine. Scotttestified that the missive was a copy of the letter in question. Instead of discussing it withher supervisor, Scott immediately went to Day with her information. It is obvious that atthis point Scott had no way of knowing what the paper in question was. Moreover her explana-tion of how she knew what the paper was is incredible on its face. 2iIn any event, even if I were to credit Respondent's version of the incident, which I do not,Iwould find that in view of the disparity of the treatment accorded the mechanics regardingthe petition circulation, the action here taken against Smith was discriminatory within themeaning of the Act. Respondents contention that the subject matter of the letter itself madeits action privileged is disposed of by my conclusions regarding Frederick.10. Ira Jewel TaylorAccording to Taylor's testimony she had started with Respondent in 1949 setting andclosing hip pockets, had a break in employment, and returned to work early in 1951 on the20Cf.N.P Nelson Iron Works, 98 NLRB 1270 cited by the Board in Electronics Equip-ment case supra where the Union circulated an election statement accusing the employerof "cheating" the employees, called him a "bully" and another unspecified name describedin the circular as a "five letter unprintable word."2iShe testified on cross-examination that the recipient did not show her the paper but hadcome into the restroom when Scott was there. Scott testified that the woman "went in theplace there "When she came out Scott went in. It was Scott's testimony that before thewoman had gone in, the letter was not there but was there when the woman came out Scottwould have had to have gone in "there" twice. There is no showing that she did so Heronly testimony was that she went in after the other woman had been "in there." BLUE BELL, INC.537same operation. 22 Her conversation with Day the Monday after the discharge of her sister,Delaney, has been set forth. At that time, it will be recalled that Taylor had not yet joinedthe Union which fact caused Day to say she was smart He also told her at that time that heliked her and that she did her work well.Shortly thereafter Taylor joined the Union. The latter part of March, after joining theUnion, Taylor asked mechanic Alva Jackson at her machine during working hours if he wasfor the Union. He replied that he was not but knew that she was. Moreover, he said hecould name the people on the union committee and proceeded to name several.About the middle of September Tayjpr was called into Day's office and asked what hadhappened to her unit hour. She told Day it had dropped to 42 because she had had a lot ofmachine trouble and rejects. Day told her she shouldn't be getting rejects back and couldnot be missing any more work Then he added, "And some of the girls have been telling methat you have been getting the names and addresses down" and asked why. Taylor told himthatMr. Knight 23 wanted them. Day replied that the union drive was over and that theymight as well go back to work. This testimony being undenied, I credit TaylorTaylor had never been called in about 1 day's production before. Admitting that herproductionmay have dropped on occasion she testified credibly that she had always main-tained production on the weekly average. Furthermore her production was acceptable afterDay talked to her on this occasion.Late Sunday afternoon on October 7, Taylor learned of the death of an uncle at Columbia,Mississippi. She left immediately for Columbia telling her husband to call the plant the nextday to inform them that she would be absent several days. The services were on Tuesdayevening.Because her mother was living alone in Columbia, Taylor stayed with her thefollowing day. On the 11th Taylor returned to Natchez and went to the plant at about 10 a. m.There she told Oliver the reason she was gone so long. Oliver told her that Day had saidthe funeral was only 1 day so not coming in they had already terminated her.Day testified that between February 13 and October 1 Taylor had missed 30 days of worksome excused, some not. Her absenteeism thus is advanced as the reason for her discharge.In addition, Day testified that neither Taylor nor anyone else called him about her absencefor the funeral. Taylor's husband testified that he called the plant Monday morning andtalked to some woman whom he assumed was Oliver and who said it was alright. Oliver didnot testify. On the basis of this record and on the basis of Oliver's remark to Mrs. TaylorthatDay had said the funeral was only 1 day thus resulting in her discharge before shearrived at the plant that Thursday morning, I find that Taylor's husband did call as hetestified and that Day was aware of the reason for her absence before she was terminated.No absentee records were introduced regarding Taylor or any other employee.24 Oncross-examination, however, Day admitted that other employees had been absent "some"and that Sylvia Lazarus "probably" had been absent 2 days a month and that this "could"have been going on for years with respect to Lazarus.While the above testimony does not establish a clear cut disparity of treatment withrespect to Taylor's absenteeism, it does raise a question as to the seriousness of the penaltyshe received for it. That Respondent must have had a great deal of absenteeism is reflectedbyDay's testimony that, "I know when we have girls who are constantly out, because Icheck the absentee reports with the supervisor every day and I do know who is out."ConsideringDay's early approbation of Taylor as an employee when it was clear shewas not in the Union and her acceptable production record it would seem that her absenceather uncle's funeral was a tenuous and inept excuse to justify her discharge. It seemsinconceivable that she would have been denied the leave had she been in position to requestitbefore leaving for Columbia. Day's uncredited denial of receiving her husband's report22 Itappears that Taylor got a pregnancy leave in 1950 returning to work in February1951 She worked 2 or 3 days and got an additional 2 or 3 weeks' leave.23A union organizer24Day attempted to read a summary of Taylor's record on the witness stand. The GeneralCounsel objected on the grounds that the original records were the best evidence and thathe was entitled to the Company's recordsWhile Respondent's counsel offered to makeTaylor's records available, they were not then in the courtroom and I sustained the ob-jection.Day was permitted, however, to read his summary and testify from his memorywhich he did. There is no indication that Day's memorandum contained absentee datesregarding other employees. Nor was any direct testimony offered by him regarding ab-senteeism of other employees. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout his wife's bereavement and expected absence so implies. Moreover, Taylor's absenteerecord, which she did not deny, was admittedly partially excused. Furthermore, it occurredata time when she was adjusting her life to a new baby. Recognizing that that personalcircumstance or lack of culpability makes employee inefficiency hardly more acceptableto an employer, there is evidence in this record that such things were taken into considera-tion by Respondent in other situations. 25 The preponderance of the evidence as to the cir-cumstances of Taylor's discharge considered in the light of Day's discovery that she wasworking for the union cause convinces me that her absenteeism was largely a pretext forher discharge and that the real reason was her union activity. I so find.11.Bettie NecaiseNecaise testified that she started with Respondent in June 1950 as a seat seamer--a jobshe held until she was terminated August 28, 1951. She was a member of the organizingcommittee.Two days before the election she was called to Day's office and accused of"threatening'' the colored employees which she denied. Day apparently did not mention theelection nor make any explanation of the charge. Although she testified that she did not knowwhat he was talking about, she told Day, "They're old enough to know what they want" Dayadmonished her that if he heard any more rumors like it it would mean her job.On August 27 Necaise was put on samples by her supervisor, Geneva Parkhurst. Shefinished the samples about 3:05 p. m., and then commenced working on a bundle of herrejects that had come to her some 10 minutes previously. She finished what she could ofthe rejects by quitting time stacking the finished rejects on her rack in one pile and placingthe unfinished rejects in a pile adjacent.The next morning she was unable to find the unfinished rejects although the completedones were still where she had placed them the day before. When Parkhurst came down thelineNecaise told her the unfinished rejects had disappeared. Parkhurst made no reply.Necaise then resumed work. About 9:30 Necaise was called to Day's office. Parkhurst andSupervisor Daisy Kyzar were there. So also were the unfinished rejects. Day asked, "Doyou call yourself fixing these rejects9 " showing them to her one by one. Necaise did notanswer. Day said, "We can't tolerate a thing like this. I am going to have to let you go."Necaise was silent except for the statement that she would not wait for her check which theycouldmail to her along with a statement as to why she was being fired. Necaise furthertestified that she had never been called into the office before and that she rarely took a restperiod, usually knocking off only for lunch.Day's testimony was that upon instructions to improve quality, he and other officials hadbeen checking work for several afternoons after hours at various stages of the operationallover the plant. On the 27th they had been checking the work on Necaise's line and hadlooked through her rejects "to see if they had been repaired, because the tickets werechecked as being repaired, and we looked to see if they had been repaired and if they werebeing repaired properly." Out of 26 rejects they found 16 that had not been repaired or hadnot been properly repaired. They left them where they were.The next morning Day told Parkhurst "to ask all the girls up and down the line to fixtheir rejects if they hadn't fixed them." He further testified that Parkhurst did so and thatwhen she mentioned it to Necaise the latter stated she had them all repaired but 2 or 3.Parkhurst told her to be sure and fix them all and later checked again with Necaise whoinformed her that "she had repaired them and put them in the reject bin."The next thing Day did was have "the supervisor to get the bundle boy to bring some into(his)office.That was about 8:00 o'clock." He wanted to look them over to see if they hadbeen fixed. Examining them he found the same 16 rejects they had inspected the night before--stillunrepaired. As soon as he could get around to it that morning he had the supervisorbring Necaise to his office where he showed her the rejects one by one asking her if thatwas the best she could do on fixing rejects. Necaise offered no explanation.Mann's testimony confirms Day's as to the inspection of the rejects the night beforeadding, however, the admission that he had seen operators make out and ticket their rejectsbefore working on them and that if they did them that way it could hardly be called breakinga rule.25 In explainingthe drop in production of one of the operators who was low in productionamong the side and inseamers Mann testified "but she was having some problems of apersonal nature that she had discussed with her immediate boss " BLUE BELL,INC.539Parkhurst's testimony in general corroborates Day's,revealing however, some signifi-cant discrepancies.She testified that about an hour after work started she asked Necaiseifshe had finished her rejects. Necaise replied that she had finished all but 2 or 3. Park-hurst asked if she would stop right then and do them,Necaise said she would.About 30 or40 minutes later Parkhurst again inquired of Necaise if she had finished the rejects.Necaisereplied that she had and had put them in the reject bin. Sometime later Day took Parkhurstinto the office and showed her Necaise's rejects.Parkhurst looked them over.They were inbad shape. Necaise was then brought into Day's office.Parkhurst was unable to say just how the rejects got into Day's office.On the basis of the discrepancies between the testimony of Parkhurst and Day and on thebasis of Day'sevasiveness on the witness stand I have no difficulty in crediting Necaise'sversion.At the outset it is apparent that the matter of Necaise's rejects was not a HelenPepper situation where an attempt was made to destroy the identification of the rejects soas to avoid responsibility for them.Furthermore,considering the type of imperfectionsinvolved in some of the rejects, 26 simple logic requires the conclusion that Necaise couldnot have thought that simply by ticketing them as repaired they would pass inspection. Sinceshe made no attempt to conceal her responsibility for them she must have known they wouldbe returned to her. 27Although Day testified he had the supervisor tell the bundle boy to bring in some of therejectsParkhurstwas unable to say how they got to Day's office.Moreover,itwas notuntil at the very time Day had allegedly asked Parkhurst to send in the rejects,that Park-hurst had her first conversation with Necaise about them,learning,according to Parkhurst,that Necaise still had some to repair. Another circumstance from which I draw an inferenceadverse to Respondent'sposition is its failure to put the bundle boy on the stand or toexplain its failure to do so.There is no showing that Necaise was a marginal or submarginaloperator.Indeed a contrary inference is compelled by her having been chosen to work onsamples the day before.28Having found that Necaise had handled her rejects in the manner she testified,it is obviousthat the only criticism that could be leveled at her was placing repaired tickets on thembefore they were repaired.While this may have been in technical violation of the rules it isapparent from Mann's testimony that the practice was condoned.Having rejected Respond-ent's version of the matter,Ialso reject as a defense to Necaise's discharge, the facts asIfind them to have been.Iconclude and find therefore that here again,Respondent wasattempting to utilize a pretext to cover its discriminatory purpose of eliminating an em-ployee undesirable because of her union adherence.The Objections to the ElectionThe Board's order of December 4,1951,directing a hearing on the Union's objections tothe election in case No.15-RC-513 does not direct that findings,conclusions,or recom-mendations shall be made.Accordingly I make no findings,conclusions, or recommendationswith regard to the validity of the Union's objections.Model Mill Company,Inc. 103 NLRB1527.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection withthe operations of Respondent described in section I, above, have a close,intimate,and sub-stantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.26 Day testified that 3 pairs of pants had hip pockets sewn into the seat seam.27 Necaise impressed me as an intelligent person.28 The tenor of Respondent's testimony is that it makes no effort to put the better operatorson sample work. Parkhurst testified that her picking Necaise to do samples was no tributeto Necaise's ability,explained that as supervisor of the line for only about 3 weeks she knewnothing about the girls,and had in effect picked Necaise at random because she "didn'tknow which one did the best work and which one didn't " 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYSince it has been found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Respondent having laidoff Willie Lee Smithand having discharged Bettie Necaise, IraJewelTaylor,and Shirley Frederick because of their union activities,I recommend thatRespondent offer to eachof thelatter 3 immediate and full reinstatement to her former ora substantially equivalent position29 without prejudice to her seniority and other rights andprivileges and make each of the 4 above-named employees whole for any loss of pay shemay have suffered by reason of Respondent's discrimination against her, by payment to eachof them of a sum of money equal to that which she normally would have earned as wages fromthe dates of the discrimination againstthem,tothe date they were reinstated or the date when,pursuant to the recommendations herein contained,Respondent shall offer them reinstate-ment, less the net earnings of each during said period.90Loss of pay shall be determined bydeducting from a sum equal to thatwhichthese employees would normally have earned foreach quarter or portion thereof, their net earnings, if any,in other employment during thatperiod. Earnings in one particular quarter shall have no effect upon the back-pay liability forany other quarter. The quarterly periods described herein shall beginwiththe first day ofJanuary, April, July, and October.31 It is recommended further that Respondent make avail-able to the Board,upon request,payroll and other records in order to facilitate the checkingof the amount of back pay due. 32Because of the Respondent's unlawful conduct and its underlying purpose and tendency, Ifind that the unfair labor practices found are persuasively related to other unfair labor prac-ticesproscribedand that danger of their commission in the future is to be anticipated fromthe course of the Respondent's conduct in the past.33 The preventative purpose of the Act willbe thwartedunless the order is coextensive with the threat.In order, therefore,tomakeeffective the interdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices,and thereby to minimize industrial strife which burdens and obstructs commerce,and thus effectuate the policiesof the Act,Iwill recommend that Respondent cease anddesist from in any manner infringing upon the rights guaranteed in Section7 of the Act.Uponthe basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Blue Bell, ,Inc., is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.2.Amalgamated Clothing Workers of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Bettie Necaise,Ira Jewel Taylor, Willie Lee Smith, and Shirley Frederick, thereby discouraging member-ship and activity in the above-named Union, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By interrogating its employees concerning their union activities, by threatening toclose its plant if the Union came into it, by discriminatorily enforcing a no-solicitation ruleand by other acts Respondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act, and thereby has engaged in and isengagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.29 The Chase National Bank of theCityof New York, San Juan, Puerto Rico Branch, 65NLRB 827.30 Crossett Lumber Company, 8 NLRB 440,497-8; RepubhcSteel Corporation v. N L. R B.,311 U S. 7.3iF.W Woolworth Company, 90 NLRB 289.32 FW. Woolworth Company,supra.33N. L R. B v. Express Publishing Co., 312 U. S. 426. BLUE BELL, INC.5416.The Respondent has not engaged in unfair labor practices by discharging Ellie MyrlDelaney, Helen Pepper, Myrtle Wisner, Sally Turner,EnnaRatcliff, Lois Golman, and LamarFelter.[Recommendations omitted from publication.]APPENDIX ANOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILLNOT discourage membership of our employees in Amalgamated ClothingWorkers of America, CIO,or any other labor organization,by discriminating in anymanner in regard to their hire,tenure of employment,or any term or condition ofemployment.WE WILLNOT interrogate our employees about their union membership,sympathies,or activities.WE WILLNOT threaten to close our plant if a union comes in.WE WILLNOT discriminatorily enforce a no-solicitation rule or other rules.WE WILLNOT in any other manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to join or assist the AmalgamatedClothing Workers of America,CIO, to form, join,or assist any other labor organization,to bargain collectively through representatives of their own choosing,and to engage inconcerted activities for the purposes of collective bargaining or other mutual aid or pro-tection,and to refrain from any or all such activities,except to the extent that suchrightmay be affected by an agreement requiring membership in .a labor organization asa conditionof employment,as authorized by Section 8 (a) (3) of the Act.WE WILL offerto Ira JewelTaylor,Shirley Frederick,and Bettie Necaise immediateand full reinstatement to their respective former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges previously enjoyed,and jointly and severally make them and Willie Lee Smith whole for any loss of paysuffered as a result of the discrimination against them.All our employees are free to become or remain, or to refrain from becoming or remaining,members of any labor organization except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.BLUE BELL, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)Thisnotice must remain posted for60 daysfrom the date hereof, and mustnot bealtered,defaced, or coveredby any othermaterial.337593 0 - 55 - 36